Citation Nr: 0201133	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  95-41 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to January 9, 1994 for 
a claim for service connection for traumatic arthritis of the 
lumbar spine.


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945 and from January to April 1950.  This case came before 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  During the 
course of the appeal, the veteran and his daughter appeared 
at a hearing before a hearing officer at the RO.

In a September 1997 decision, the Board denied the veteran's 
claims of entitlement to an earlier effective date for 
service connection for arthritis and tinnitus and remanded 
the issues of entitlement to increased evaluations for heart 
disease and arthritis.  The veteran appealed this case to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 1999, the Court vacated and remanded this case to the 
Board.  

As a result of the September 1997 Board remand, the RO, in a 
1999 rating decision, increased the evaluation of the 
veteran's traumatic arthritis of lumbar spine to 40 percent 
effective from January 9, 1994.

In a January 2000 decision, the Board granted the veteran's 
claim for an effective date of January 9, 1994 for the award 
of service connection for ischemic heart disease, denied the 
claim of an effective date prior to January 9, 1994 for award 
of service connection for traumatic arthritis, and remanded 
the issue of entitlement to an effective date prior to March 
12, 1999 for a rating in excess of 30 percent for heart 
disease to include ischemic heart disease and hypertension.  
The veteran again appealed the issue of entitlement to an 
effective date prior January 9, 1994 for the award of service 
connection for traumatic arthritis to the Court.  

In May 2001, the veteran's spouse informed VA that the 
veteran had died on May [redacted], 2001.  On May 30, 2001, the Court 
issued an Order dismissing the veteran's appeal and vacating 
the Board's January 2000 decision.

FINDINGS OF FACT

1. In a May 1996 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
traumatic arthritis of the lumbar spine and assigned a 10 
percent evaluation effective January 9, 1994.  

2.  In an October 1996 rating decision, the RO increased the 
evaluation to 20 percent, but denied entitlement to an 
effective date prior to January 9, 1994.

3.  The Board issued a decision in September 1997, which, 
among other things, denied the veteran's claim of entitlement 
to an effective date prior to January 9, 1994 for the award 
of service connection for traumatic arthritis of the lumbar 
spine.  Thereafter, the veteran filed a timely appeal of this 
issue to the Court.

4.  In January 2000, the Board issued a decision, which, 
among other things, denied the veteran's claim of entitlement 
to an effective date prior to January 9, 1994 for the award 
of service connection for traumatic arthritis of the lumbar 
spine.  Thereafter, the veteran filed a timely appeal to the 
Court.

5.  In May 2001, the veteran's spouse informed VA that the 
veteran had died. She submitted a copy of a Certificate of 
Death from the State of Mississippi indicating that the 
veteran died on May [redacted], 2001.

6.  In May 2001, the Court issued an Order vacating the 
Board's January 2000 decision and dismissing the veteran's 
appeal.


CONCLUSION OF LAW

The October 1996 decision and all subsequent RO rating 
decisions regarding the issue of entitlement to an effective 
date prior to January 9, 1994 for the award of service 
connection for traumatic arthritis of the lumbar spine are 
vacated.  The appeal is dismissed.  38 U.S.C.A. § 7104 (West. 
Supp. 2001); 38 C.F.R. § 20.1302 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in May 2001, while his claim 
was pending before the Court.  As a matter of law, 
appellants' claims do not survive their deaths. Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho. Brown, 7 
Vet. App. 42, 54-55 (1994).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causes the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  38 C.F.R. § 20.1104 (2001).  See 
e.g., Smith, 10 Vet. App. 333-34; Yoma v. Brown, 8 Vet. App. 
298 (1995).  In accordance with this precedent, the Court 
vacated the Board's January 2000 decision and dismissed the 
appeal in May 2001.

The dismissal of this appeal on these grounds ensures that 
the decision by the Board and the underlying decisions by the 
RO have no preclusive effect in the adjudication of any 
accrued benefits claims which are derived from the veteran's 
entitlements, and which may ensue in the future.  Therefore, 
in accordance with Court's holding in Landicho, the Board 
finds that the RO must vacate the rating 



decisions upon which this case was premised.  See 38 U.S.C.A. 
§ 7104 (West. Supp. 2001); 38 C.F.R. § 20.1302 (2001).  


ORDER

The RO is directed to vacate its October 1996 rating decision 
and all subsequent rating decisions regarding the issue of 
entitlement to an effective date prior to January 9, 1994 for 
the award of service connection for traumatic arthritis of 
the lumbar spine.  The appeal is dismissed.




		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

